United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-527
Issued: May 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 10, 2013 appellant filed a timely appeal from the January 2, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. The last merit decision of record was the February 26,
2010 decision of OWCP; because more than 180 days elapsed from the last merit decision to the
filing of this appeal on January 10, 2013, the Board lacks jurisdiction to review the merits of this
claim.2

1
2

5 U.S.C. §§ 8101-8193.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20
C.F.R. §§ 501.2(c) and 501.3.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.
FACTUAL HISTORY
On September 21, 2009, appellant, then a 32-year-old mail processing clerk, filed an
occupational disease claim alleging an emotional condition due to various incidents and
conditions at work. He claimed that management improperly failed to pick him to fill several job
vacancies, neglected to provide him proper relocation notice when his job was being moved to
another state and wrongly failed to credit him for time spent during the relocation process.
Appellant also alleged that management subjected him to threats, discrimination and retaliation.
In the February 26, 2010 decision, OWCP denied appellant’s claim finding that he did
not establish any compensable work factors. It found that appellant did not submit sufficient
evidence to show that management committed error or abuse with respect to administrative
matters or that management subjected him to harassment and discrimination.
In a letter dated September 27, 2010, received by OWCP on October 15, 2012, appellant
requested reconsideration of his claim. He provided argument regarding why he felt that
management committed error or abuse with respect to administrative matters and subjected him
to harassment and discrimination. In support of his reconsideration request, appellant submitted
numerous documents which he felt established his claim for a work-related emotional claim. A
number of the documents relate to Equal Employment Opportunity (EEO) claims he filed,
including a claim in which he alleged that management had mishandled the relocation of his job
to another state.
In a January 2, 2013 decision, OWCP denied appellant’s reconsideration request on the
grounds that it was untimely filed and failed to demonstrate clear evidence of error. It found that
appellant’s reconsideration request was untimely because it was received on October 15, 2012
and was filed more than one year after its February 26, 2010 merit decision denying his
emotional condition claim. OWCP further found that appellant had not established clear
evidence of error in the February 26, 2010 decision.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.3
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.4

3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

2

OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes “clear
evidence of error.”5 OWCP regulations and procedure provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of error” on
the part of OWCP.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.7 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.11
In determining whether a claimant has discharged his or her burden of proof and is
entitled to compensation benefits, OWCP is required by statute and regulations to make findings
of fact.12 OWCP’s procedure further specifies that a final decision of OWCP must include
findings of fact and provide clear reasoning which allows the claimant to “understand the precise
defect of the claim and the kind of evidence which would tend to overcome it.”13 These
requirements are supported by Board precedent.14
5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.5a (October 2011). OWCP procedure further provides, “The term ‘clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made a
mistake. For example, a claimant provides proof that a schedule award was miscalculated, such as a marriage
certificate showing that the claimant had a dependent but the award was not paid at the augmented rate. Evidence
such as a detailed, well-rationalized medical report which, if submitted before the denial was issued would have
created a conflict in medical opinion requiring further development, is not clear evidence of error.”
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (March 1997).

14

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

3

ANALYSIS
In its January 2, 2013 decision, OWCP properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on
October 15, 2012, more than 180 days after OWCP’s February 26, 2010 decision denying his
emotional condition claim and, therefore, he must demonstrate clear evidence of error on the part
of OWCP in issuing this decision.15
The Board finds that OWCP did not provide adequate facts and findings in support of its
determination that appellant did not show clear evidence of error in its February 26, 2010
decision denying his emotional condition claim. In support of his untimely reconsideration
request, appellant submitted argument regarding why he felt that management committed error
or abuse with respect to administrative matters and subjected him to harassment and
discrimination. He also submitted numerous documents which he felt established his claim for
an emotional claim, including EEO claims he had filed in which he alleged management
wrongdoing.16
In its January 2, 2013 decision, OWCP denied appellant’s request for merit review by
determining that he had not shown clear evidence of error in its February 26, 2010 decision.
However, in support of this determination, it merely stated, “You did not present clear evidence
of error.” OWCP did not provide any discussion of the evidence or arguments appellant
submitted in support of his reconsideration request.17
For these reasons, appellant was not apprised of the precise defect of his claim or the kind
of evidence which would tend to overcome it. The case will be remanded to OWCP for further
consideration of the evidence and argument submitted by appellant in support of his
reconsideration request to be followed by a decision, containing adequate facts and findings,
regarding whether he is entitled to a review of his claim on the merits.18
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly refused to reopen appellant’s case for further review of the merits of his claim on the
grounds that his request was untimely filed and failed to demonstrate clear evidence of error.

15

On appeal, appellant claimed that the record contains a postmarked envelope showing that he filed his
reconsideration request within one year of OWCP’s February 26, 2010 decision. The record does not contain such a
postmarked envelope or other evidence showing that appellant filed his reconsideration request in a timely manner.
16

Appellant had filed an EEO claim alleging that management mishandled the relocation of his job to another
state.
17

See Robert M. Pace, 46 ECAB 551 (1995) (in determining whether clear evidence of error is shown, a brief
evaluation of the evidence should be included in the decision so that any subsequent reviewer will be able to address
the issue of discretion).
18

See supra notes 12 through 14.

4

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: May 13, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

